     Case 8:20-mc-00014-CJC-DFM Document 22 Filed 11/19/20 Page 1 of 4 Page ID #:973



 1     Michael K. Plimack (SBN 133869)
 2     mplimack@cov.com
       Michael Bowlus (SBN 307277)
 3     mbowlus@cov.com
 4     COVINGTON & BURLING LLP
       Salesforce Tower
 5     415 Mission Street, Suite 5400
 6     San Francisco, California 94105-2533
       Telephone: + 1 (415) 591-6000
 7
       Thomas E. Garten (SBN 247122)
 8
       tgarten@cov.com
 9     COVINGTON & BURLING LLP
       3000 El Camino Real, 5 Palo Alto Square
10
       Palo Alto, California 94306-2112
11     Telephone: + 1 (650) 632-4700
12     Attorneys for Plaintiffs
13
                                   UNITED STATES DISTRICT COURT
14
                              FOR THE CENTRAL DISTRICT OF CALIFORNIA
15                                      SOUTHERN DIVISION
16
        INVENSAS CORPORATION and                    No. 8:20-mc-00014-CJC-DFM
17      TESSERA ADVANCED
        TECHNOLOGIES, INC.,                         [Underlying case filed in the U.S.
18
                                                    District Court for the District of
19                        Plaintiffs,               Delaware, No. 19-cv-861-RGA]
20
               v.                                   JOINT STATUS REPORT
21
        NVIDIA CORPORATION,
22
23                        Defendant
24
25
26
27
28


        JOINT STATUS REPORT
     Case 8:20-mc-00014-CJC-DFM Document 22 Filed 11/19/20 Page 2 of 4 Page ID #:974



 1            On August 21, 2020, the Court denied non-party EVGA Corporation’s motion to
 2     quash as to Request Nos. 1 and 2 and ordered EVGA Corporation (“EVGA”) to produce
 3     certain documents within 28 days of the order. Dkt. 17 at 3. The Court also ordered
 4     EVGA and Plaintiffs Invensas Corporation and Tessera Advanced Technologies, Inc.
 5     (collectively “Plaintiffs”) “to submit a joint status report in 90 days advising the Court of
 6     any continued dispute related to the subpoena.” Id.
 7            Following this Court’s order but prior to the deadline for EVGA to produce
 8     documents, the U.S. District Court for the District of Delaware issued orders on
 9     September 9, 2020, staying and administratively closing the underlying action pending
10     inter partes review proceedings involving certain asserted patents. See Dkt. 21-2, 21-3.
11            Pursuant to the Court’s August 21 Order, EVGA and Plaintiffs submit this Joint
12     Status Report informing the Court that, given the Delaware Court’s orders of September
13     9 staying the Underlying Litigation pending IPR, there is currently no dispute related to
14     the subpoena.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     1
        JOINT STATUS REPORT
     Case 8:20-mc-00014-CJC-DFM Document 22 Filed 11/19/20 Page 3 of 4 Page ID #:975



 1     DATED: November 19, 2020
 2                                                By: /s/ Michael E. Bowlus

 3                                                Michael K. Plimack (SBN 133869)
 4                                                mplimack@cov.com
                                                  Michael E. Bowlus (SBN 307277)
 5                                                mbowlus@cov.com
 6                                                COVINGTON & BURLING LLP
                                                  Salesforce Tower
 7                                                415 Mission Street, Suite 5400
 8                                                San Francisco, California 94105-2533
                                                  Telephone: + 1 (415) 591-60000
 9
10                                                Thomas E. Garten (SBN 247122)
                                                  tgarten@cov.com
11                                                COVINGTON & BURLING LLP
12                                                3000 El Camino Real, 5 Palo Alto Square
                                                  Palo Alto, California 94306-2112
13                                                Telephone: + 1 (650) 632-4700
14
                                                  Attorneys for Invensas Corporation and
15                                                Tessera Advanced Technologies, Inc.
16
17
       DATED: November 19, 2020
18                                                By: /s/ Michael J. Song
19
                                                  Michael J. Song (SBN 243675)
20
                                                  michael.song@ltlattorneys.com
21                                                LTL ATTORNEYS LLP
                                                  300 South Grand Ave., 14th Floor
22
                                                  Los Angeles, CA 90071
23                                                Phone: (213) 612-8900
24
                                                  Attorney for Nonparty EVGA Corp.
25
26
27
28

                                              2
       JOINT STATUS REPORT
     Case 8:20-mc-00014-CJC-DFM Document 22 Filed 11/19/20 Page 4 of 4 Page ID #:976



 1                                           ATTESTATION
 2            Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer attests that all other signatories
 3     listed, and on whose behalf the filing is submitted, concur in the filing’s content and have
 4     authorized the filing.
 5     DATED: November 19, 2020
 6                                                        By: /s/ Michael E. Bowlus

 7                                                        Michael K. Plimack (SBN 133869)
 8                                                        mplimack@cov.com
                                                          Michael E. Bowlus (SBN 307277)
 9                                                        mbowlus@cov.com
10                                                        COVINGTON & BURLING LLP
                                                          Salesforce Tower
11                                                        415 Mission Street, Suite 5400
12                                                        San Francisco, California 94105-2533
                                                          Telephone: + 1 (415) 591-60000
13
14                                                        Thomas E. Garten (SBN 247122)
                                                          tgarten@cov.com
15                                                        COVINGTON & BURLING LLP
16                                                        3000 El Camino Real, 5 Palo Alto Square
                                                          Palo Alto, California 94306-2112
17                                                        Telephone: + 1 (650) 632-4700
18
                                                          Attorneys for Invensas Corporation and
19                                                        Tessera Advanced Technologies, Inc.
20
21
22
23
24
25
26
27
28

                                                      3
        JOINT STATUS REPORT
